Citation Nr: 1602071	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).

In his January 2008 substantive appeal, the Veteran requested a hearing before the Board.  However, in March 2009, the Veteran submitted a written statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

This matter was remanded by the Board in March 2012, December 2013, and August 2014.

In his January 2008 substantive appeal, the Veteran also perfected an appeal as to the issue of entitlement to service connection for hyperlipidemia.  However, in a March 2009 written statement, the Veteran indicated he wished to withdraw his appeal as to that issue.  Accordingly, the appeal as to the issue of entitlement to service connection for hyperlipidemia was withdrawn.

In the March 2012 remand, the Board remanded the issue of entitlement to service connection for hemangioma of the intra-abdominal structures.  The Board found that a timely notice of disagreement received in October 2008 had placed the issue in appellate status, but as of March 2012, a statement of the case had not been issued by the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears a statement of the case as to that issue was issued by the RO in November 2011, but was not associated with the claims file at the time of the Board's March 2012 remand.  As noted by the Board in its December 2013 decision, the Veteran's substantive appeal as to that issue was received by VA in March 2012.  In a letter dated May 24, 2012, the RO advised the Veteran that his substantive appeal was not timely filed, and informed him of the evidence needed to reopen his claim.  As the Veteran did not perfect an appeal for the claim of entitlement to service connection for hemangioma of the intra-abdominal structures in a timely manner, that issue is not currently before the Board.

In the December 2013 decision, the Board denied the Veteran's claim of service connection for hypertension, and his claim for a compensable disability rating for hemorrhoids.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include VA outpatient treatment records from the Columbia VA Medical Center dated November 2006 to May 2013, and an October 2013 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2012 remand, the Board instructed the AOJ to afford the Veteran a VA neurologic examination to determine the nature and etiology of his headaches.  In the December 2013 remand, the Board instructed the AOJ to obtain an addendum opinion from the March 2012 VA examiner to address the theory of secondary service connection in relation to the Veteran's service-connected posttraumatic stress disorder (PTSD).  

Upon VA examination in March 2012, the VA examiner stated the Veteran's headaches described on active duty and diagnosed as tension headaches made sense in view of the Veteran's diagnosis of PTSD and anxiety.  However, he stated the Veteran's current headaches were "more consistent" with cervicogenic headaches related to neck arthritis.

In a January 2014 addendum opinion, the March 2012 VA examiner opined that based on the Veteran's descriptions of his headaches in service and of his headache upon examination, the Veteran's current headache is a cervicogenic headache, and "bears no relationship to the headache for which the [V]eteran was treated while on active duty," a tension-type headache.  The VA examiner further opined that the Veteran's current headache is unrelated to the diagnosis of PTSD, but provided no rationale for this opinion.  In an April 2014 addendum opinion, the March 2012 VA examiner stated that he did not discover any relationship of the Veteran's current cervicogenic headache to a diagnosis of PTSD in his examination, "thus the current headache has not been aggravated beyond its normal progression by a diagnosis of PTSD."

First, in the March 2012 remand, the Board specifically instructed the VA examiner to discuss the Veteran's lay evidence of symptomatology since service.  See, e.g., March 2009 DRO hearing testimony.  However, the March 2012 VA examiner did not discuss the Veteran's contentions regarding the continuity of his headache symptoms since service in either the March 2012 examination report, or the 2014 addendum opinions.  Further, the Veteran's private and VA treatment records reflect the Veteran's complaints of frontal headaches since service, not just headaches beginning in his neck, as noted upon the March 2012 VA examination.  See, e.g., September 2013 VA mental health medication management note; March 2010 VA primary care physician note; October 2007 VA optometry consultation; August 2007 VA primary care physician note; November 2006 VA primary care physician note; Dr. J.L.P. treatment note dated between September 1999 and October 2003 (date of note not visible in copy).  However, the March 2012 VA examiner did not discuss these complaints.

Second, the Board finds the January 2014 and April 2014 addendum opinions are inadequate.  Upon VA examination in March 2012, the VA examiner stated the Veteran's description of his headaches while on active duty, which were diagnosed as tension-type headaches, "ma[d]e sense in view of his diagnosis of PTSD and anxiety."  The VA examiner's addendum opinions then stated there is no relationship between the Veteran's current headaches and his service-connected PTSD, but the examiner only discussed cervicogenic headaches.  The VA examiner did not discuss whether there is a relationship between the Veteran's other headache symptoms, including the complaints of frontal headaches since active duty service, and his PTSD.

On remand, the AOJ should obtain afford the Veteran a new VA examination to determine the nature and etiology of any headaches diagnosed during the appeal period.

Further, as the record indicates the Veteran's current headaches may be caused or aggravated by his service-connected PTSD, on remand, the AOJ should provide the Veteran with a new VCAA notice that includes the necessary information for secondary service connection claims.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current headaches.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all headaches which are currently manifested, or which have been manifested at any time since June 2007.

The examiner should address the diagnoses of tension headaches and cervicogenic headaches upon VA examination in March 2012. 

The examiner should also address the Veteran's testimony that a private physician diagnosed migraines right after his separation from military service.  See March 2009 DRO hearing testimony.

The examiner should also address the Veteran's headache complaints, including frontal headaches, in his private and VA treatment records.  See, e.g., September 2013 VA mental health medication management note; March 2010 VA primary care physician note; October 2007 VA optometry consultation; August 2007 VA primary care physician note; November 2006 VA primary care physician note; Dr. J.L.P. treatment note dated between September 1999 and October 2003 (date of note not visible in copy).

b) For each headache diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service diagnosis of tension headaches, and his in-service complaints of headaches, including upon separation.  See January 1971 Report of Medical History; August 1970 service treatment record; May 1969 service treatment record.

The examiner should also specifically address the Veteran's testimony that he has suffered with headaches since his separation from active duty service, but that he mostly self-treated with aspirin during and since active duty service.  See March 2009 DRO hearing testimony; June 2007 claim.

c) For each headache diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused by the Veteran's service-connected PTSD?

The examiner should specifically address the March 2012 VA examination report in which the VA examiner stated the Veteran's description of his headaches while on active duty, and which were diagnosed as tension-type headaches, "ma[d]e sense in view of his diagnosed PTSD and anxiety."

d) For each headache diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability is aggravated by the Veteran's service-connected PTSD?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

